9/12/2018




        IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                        NO. PD-0578-18




                        ROBVIA LENEICE SIMPSON, Appellant

                                                 v.

                                  THE STATE OF TEXAS

                      ORDER REGARDING REPRESENTATION
                             ANDERSON COUNTY



              Per curiam.

                                           ORDER


       Appellant was convicted of assault of a public servant, count one, and aggravated assault with

a deadly weapon, count two in cause number 87CR-16-32761 in the 87th District Court of Anderson

County. Appellant was sentenced to confinement for ten years in count one and for eleven years in

count two. The court of appeals affirmed as to count one and reversed and remanded as to count

two. Simpson v. State, No. 12-17-00080-CR (Tex. App. — Tyler, delivered April 18, 2018). The
State’s petition for discretionary review was granted by this Court on September 12, 2018. Appellant

is entitled to representation before this Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P.

Appellant is without representation in this Court. Accordingly, the trial court is ordered to determine

if Appellant is currently represented by counsel, and if so, to inform this court who represents

Appellant. If Appellant is not currently represented by counsel and desires counsel, the trial court

must first determine whether Appellant is indigent. If the trial court finds Appellant is indigent, that

court shall appoint an attorney to represent Appellant before this court in regard to PDR No. PD-

0578-18, in accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing

conducted pursuant to this order shall be held within 30 days of the date of this order. The trial

court's order appointing counsel, any findings of fact, affidavits, or transcription of the court

reporter's notes and any other supplementation of the record shall be returned to this court within 45

days of the date of this order.

IT IS SO ORDERED THIS THE 12th DAY OF SEPTEMBER, 2018

DO NOT PUBLISH